Title: To Alexander Hamilton from Edward Carrington, 3 January 1797
From: Carrington, Edward
To: Hamilton, Alexander


Richmond, January 3, 1797. “I have just now seen Mr Wade Mosby of my Neighbourhood in the Country, whose Agent … has just returned from N. York where he has employed you in a Suit to which Mr Mosby is a party. He wishes me to say to you what his Character & circumstances are. I have known him from his Childhood to this day, and can with confidence say he is a man who has supported the character of a Gentleman uniformly, and, being himself honest, is too apt to rely on others being so, as he fatally experiences, I verily believe, in the case now under your care. I am sufficiently informed of the transaction between him & Leeds here to be well satisfied that the debt due to Leeds & Mumford, has been bona fide, paid.…”
